DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Allowable Subject Matter
Claims 1-4, 7, 9-15, 17, 19-20 are allowed. 
The following is an examiner’s statement of reasons for allowance: with respect to claims, the prior art discloses a network node of a first Public Land Mobile Network (PLMN) receives a request from a user equipment (UE) for a service to be provided to the UE by the first PLMN, and sends a response to the UE indicating whether the request is accepted or rejected, wherein the response indicates to the UE whether the UE is allowed to repeat the request if the UE connects to a second PLMN that is an equivalent PLMN with the first PLMN, but fails to teach and render obvious of initiating, by the processor responsive to determining to start the back-off timer, a re-attempt procedure triggered by a re-attempt indicator in an event that the timer value of the back-off timer is not zero.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Any inquiry concerning this communication or earlier communications from the examiner should be directed to PHUC H TRAN whose telephone number is (571)272-3172. The examiner can normally be reached M-F 8-5 Flex.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Chi Pham can be reached on 571-272-3179. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/PHUC H TRAN/Primary Examiner, Art Unit 2471